Allowable Subject Matter
Claims 16, 17, 19-24, 26-31, and 33-37 are allowable because the features associated with “generating a plurality of two-dimensional views of the three-dimensional segment, wherein a two-dimensional view of the plurality of two-dimensional views is configured to represent a respective virtual camera view, wherein the two-dimensional view comprises, at least, material and surface property channels,” overcome the prior art of record.  For instance, Jonczyk et al. (US 2016/0300392) teaches analyzing images for features including line, space, shape, form, color, texture, value, unity, harmony, variety, balance, emphasis, rhythm, movement, pattern, gradation, and proportion.  Furthermore, Murray et al. (US 2016/0014395) teaches acquiring surface properties from three-dimensional video/models and Yoon et al. (US 2014/0285640) teaches acquiring depth information from two-dimensional images.  However, the prior art of record does not teach the cited features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mammou et al. (US 2017/0227765); and Bonefas et al. (US 2015/0109410).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER GEE/
Primary Examiner, Art Unit 2425